                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JAMAL WHITE,                                          )
                                                      )
             Plaintiff,                               )
                                                      )
     v.                                               )           Case No. 4:18-CV-00518-NCC
                                                      )
ADAM FEAMAN,                                          )
in his individual capacity,                           )
                                                      )
             Defendant.                               )


                                  MEMORANDUM AND ORDER

          This matter is before the Court on the motion of non-party Movant Craig Higgins to quash

Plaintiff’s subpoena seeking Movant’s deposition testimony, filed on February 11, 2019 (Doc. 54).

Plaintiff responded to the Motion on February 12, 2019 (Doc. 55), and Movant replied on February

13, 2019 (Doc. 58). Therefore, the Motion is ready for disposition. The parties have consented to

the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C. 636(c)(1)

(Doc. 12). For the reasons set forth below, the Motion to Quash Subpoena to Craig Higgins is

DENIED.

                                            I. Background

          On April 6, 2018, Plaintiff filed this action pursuant to 42 U.S.C. § 1983 against Defendant

based on the use of excessive force (Doc. 1).1 Defendant, a St. Louis Metropolitan Police Officer,

sought to place Plaintiff under arrest on August 4, 2017 (Id. ¶ 7). Plaintiff alleges he did not have a

firearm or present any physical threat to Defendant (Id. ¶ 10). Plaintiff further alleges Defendant


1
 Plaintiff also sued Defendant in his official capacity as well as the City of St. Louis (Doc. 1). The
City of St. Louis and Adam Feaman, in his official capacity, were voluntarily dismissed without
prejudice (Docs. 15, 24, 25).
became enraged at Plaintiff, and while Plaintiff was moving backwards, Defendant used his

flashlight to strike Plaintiff, cracking Plaintiff’s jaw (Id. ¶¶ 12-13). In addition, Plaintiff alleges

Defendant further bullied him and struck him again in the cranium while he was on the ground (Id.

¶ 14). Moreover, Plaintiff alleges that after suit was filed, Defendant found Plaintiff in a local

establishment, identified himself as a police officer, and threatened to “crack the Plaintiff’s jaw

again” until Defendant was escorted out of the establishment (Id. ¶ 16-17).

        Plaintiff seeks third-party discovery, including the deposition of Movant (see Doc. 55).

Movant filed this motion to quash, arguing the following: (1) the subpoena was not properly

served; (2) Movant’s testimony is irrelevant to the claims of this lawsuit; (3) Plaintiff’s counsel

seeks Movant’s deposition as pretext for early discovery in another federal case pending in the

Eastern District of Missouri; and (4) to the extent Plaintiff seeks information regarding the

Movant’s duties and discretion as a municipal prosecutor, such information is protected under the

doctrine of prosecutorial immunity (Doc. 54).2

                                           II. DISCUSSION

A. Compliance with Local Rules

        As an initial matter, as Plaintiff notes and the Court agrees, Movant failed to comply with

the Local Rules of this Court. First, Local Rule 37 - 3.04, which specifically references motions to

quash depositions, mandates that Movant’s counsel include a statement in any motion relating to

discovery and disclosure that Movant’s counsel has conferred in person or by telephone with

counsel in good faith; the statement must also recite specific information regarding those
2
  New arguments raised by Movant in his reply will not be considered. See, e.g., Fay Fish v.
United States, 748 F. App’x 91, 92 n.2 (8th Cir. 2019) (reply brief is “too late” to properly raise a
new argument); United States v. Morris, 723 F.3d 934, 942 (8th Cir. 2013) (internal quotations and
citations omitted) (“[W]e do not generally consider new arguments raised in a reply brief”).




                                                   -2-
discussions or efforts. See E.D. Mo. L.R. 37 - 3.04(A). Not only does Movant fail to include the

required statement in his Motion (see Doc. 54), but Movant concedes no efforts to confer were

made (Doc. 58 at 2).3 Therefore, the Court need not consider this Motion. See E.D. Mo. L.R. 37 -

3.04(A). Second, Local Rules mandate that a movant must file a memorandum in support of the

motion. See E.D. Mo. L.R. 7 - 4.01. Movant’s Motion largely amounts to a speaking motion, with

little case law on some arguments and no case law on others (See Doc. 54). The Motion could be

denied summarily on these bases alone. However, in the interests of justice and moving this case

forward, the Court will address the substance of the arguments.

B. Merits

       The scope of discovery for actions filed in federal court are set forth in Federal Rule of

Civil Procedure 26(b)(1). That rule provides in relevant part:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case . . . .
       Information within this scope of discovery need not be admissible in evidence to be
       discoverable.

Fed. R. Civ. P. 26(b)(1). Among the factors for the Court to consider include the importance of the

issues at stake in the action, the parties’ relative access to information, and the importance of the

discovery in resolving the issues. Id. In addition, Rule 45 states the Court is not required to quash

a subpoena unless it:

       (i) fails to allow a reasonable time to comply;
       (ii) requires a person to comply beyond the geographical limits specified in Rule
       45(c);
       (iii) requires disclosure of privileged or other protected matter, if no exception or
       waiver applies; or
       (iv) subjects a person to undue burden.



3
   Movant argues the failure to confer should not be fatal “because it is evident from the motions
filed that the Court’s involvement would have been necessary,” which the Court finds to be an
improper basis for failing to comply with the Local Rule (Doc. 58 at 2 n.1).

                                                  -3-
Fed. R. Civ. P. 45(d)(3)(A)(i)–(iv). A “‘party seeking to quash a subpoena bears the burden to

demonstrate that compliance would be unreasonable or oppressive.’” Cody v. City of St. Louis, No.

4:17-CV-2707-AGF, 2018 WL 5634010, at *3 (E.D. Mo. Oct. 31, 2018) (quoting Enviropak Corp.

v. Zenfinity Capital, LLC, No. 4:14-CV-754-ERW, 2014 WL 4715384, at *3 (E.D. Mo. Sept. 22,

2014)). Courts have wide latitude in deciding motions to quash civil non-party subpoenas.

See Miscellaneous Docket Matter No. 1 v. Miscellaneous Docket Matter No. 2, 197 F.3d 922, 925

(8th Cir. 1999); Enterprise Holdings, Inc., v. McKinnon, 4:14-MC-516-AGF, 2014 WL 5421224,

at *1 (E.D. Mo. Oct. 23, 2014); Futrell v. eRate Program, LLC, No. 4:14-CV-2063-ERW, 2017

WL 5070532, at *2 (E.D. Mo. Nov. 3, 2017).

       As a threshold matter, the Court finds that the discovery Plaintiff seeks through Movant’s

deposition is relevant to the underlying lawsuit.4 While Movant argues his deposition testimony is

irrelevant (Docs. 54 at 2; 58 at 1), “[t]he scope of discovery under Rule 26(b) is extremely broad.”

Mills v. Liberty Mut. Ins. Co., No. 4:16-CV-571-JAR, 2017 WL 1497904, at *2 (E.D. Mo. Apr. 24,

2017). Based on the information provided to the Court in the briefing, Plaintiff seeks discovery of

the Saint Louis Metropolitan Police Department’s (“SLMPD”) procedures, which Plaintiff

references in his response to this Motion and attached in part to his Complaint (Docs. 1-1; 55 at



4
  Movant concedes in an affidavit attached to his Motion that he received notice of the deposition
via inter-office mail within a few days of it being sent (see Doc. 54-2). While the Eighth Circuit
has stated that service on a non-party by fax and regular mail does not satisfy the requirements of
Rule 45, Firefighter's Inst. for Racial Equal. ex rel. Anderson v. City of St. Louis, 220 F.3d 898,
903 (8th Cir. 2000), those are not the circumstances of this case. Plaintiff represents that service
was made by personal delivery to Movant’s employer (see Doc. 55). Rule 45(b)(1) allows for
service by other than personal delivery, and “[w]hen a non-party is served, the method of service
needs to be one that will ensure the subpoena is placed in the actual possession or control of the
person to be served.” Firefighter’s Inst. for Racial Equal., 220 F.3d at 903. Even assuming the
subpoena was not properly served as Movant so argues, since Movant conceded the notice was
placed in his actual possession and control within a relatively short time, the Court declines to
quash the subpoena on this ground (see Doc. 58 at 1–2).



                                                 -4-
2).5 Plaintiff cites an excerpt from a deposition in this matter of a SLMPD representative, during

which the representative identified Movant as an individual having knowledge regarding such

SLMPD policies (Doc. 55 at 5). Moreover, Movant has cited no authority in support of his

argument in either the initial motion or reply. Therefore, the Court finds no sufficient basis to

quash the subpoena based on relevancy.

       Similarly, the Court finds no basis to quash the subpoena based on the circumstances

delineated in Federal Rule of Civil Procedure 45(d)(3)(A). The Movant raises no arguments

regarding timeliness, geographic limits, privilege, or undue burden in its Motion, and the Court

finds no clear basis or authority in the documents submitted by Movant to substantiate arguments

on those grounds (see Docs. 54, 58).

       Furthermore, while Movant argues Plaintiff’s counsel seeks this deposition as pretext for

improper early discovery in another pending federal suit (Doc. 54 at 2), the Court finds that

Movant’s arguments are purely speculative and do not rise to a level sufficient to justify quashing

the subpoena. Plaintiff’s counsel recognizes there may be common questions of law and fact in the

actions (Doc. 55 at 5 n.2), and the Court expects that counsel will refrain from inquiring into

matters that are squarely related to the other pending litigation but wholly unrelated to this matter.

       Finally, the Court finds the absolute immunity argument Movant raises does not justify

quashing the subpoena (Doc. 54 at 3). Movant raises this potential blanket exception but cites no

authority supporting the contention that this is a proper basis for quashing a non-party subpoena.

5
  While Movant argues that there are no allegations regarding municipal prosecutions or municipal
charges in this case (Doc. 54 at 2), Plaintiff did allege that force was used against him for the
alleged violation of a city ordinance (see Doc. 1 ¶ 26). Moreover, the Court takes judicial notice,
from a search of publicly available Missouri court records, that Plaintiff was charged with resisting
arrest in connection with the underlying incident leading to this § 1983 Complaint. See City of St.
Louis v. Jamal White, Cause No. 1822-CR01451. See also, e.g., Winner Rd. Properties, LLC v.
BMO Harris Bank, N.A., No. 4:16-CV-1395-CAS, 2017 WL 4310453, at *3 (E.D. Mo. Sept. 28,
2017) (taking note of publicly available state court file in federal action).


                                                  -5-
To the extent Movant’s concerns materialize during the deposition, Movant may make appropriate

objections. See Fed. R. Civ. P. 30(c)(2).

       For these reasons, the Court finds Movant has not met his burden to justify quashing the

subpoena for his deposition. The Court expects counsel will confer to find a mutually agreeable

date in the near future for Movant’s deposition.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Quash Subpoena to Craig Higgins (Doc.

54) is DENIED.

       Dated this 15th day of February, 2019.

                                                           /s/ Noelle C. Collins
                                                         NOELLE C. COLLINS
                                                         UNITED STATES MAGISTRATE JUDGE




                                                   -6-
